 



Exhibit 10.67

AMENDMENT
TO
EXCHANGE RIGHTS AGREEMENT
(CLASS A REALTY PARTNERSHIP UNITS)

          Second Amendment, dated as of December 17, 2003 (this “Amendment”), to
Exchange Rights Agreement dated as of January 2, 1998, among Starwood Hotels &
Resorts (the “Trust”), SLT Realty Limited Partnership (the “Realty Partnership”)
and certain limited partners of the Realty Partnership (the “Agreement”). All
capitalized terms used in this Amendment and not otherwise defined herein shall
have the respective meanings assigned thereto in the Agreement.

          WHEREAS, the Board of Trustees of the Trust has determined that it is
advisable and in the best interests of the Trust and its shareholders to
exercise the Trust’s right pursuant to Section 2(c) of the Agreement to modify
the right to exchange Class A RP Units pursuant to the Agreement, and the
amendment thereto, dated October 10, 2002, as set forth in this Amendment to
extend the period of time during which the holders of Class A RP Units can
exchange such units for Class B EPS.

          NOW, THEREFORE, the Trust agrees, for its benefit and the benefit of
the holders of Class A RP Units, as follows:



  1.   Notwithstanding anything contained in Section 2(a) of the Agreement or in
the form of Letter of Transmittal attached thereto as Exhibit A to the contrary,
a holder of Class A RP Units may make a Class B EPS Request in a Letter of
Transmittal delivered to the Trust after the Cross-Over Date and on or prior to
January 2, 2005.     2.   Except as otherwise specifically set forth herein, all
terms and provisions of the Agreement shall remain in full force and effect and
shall be unmodified by the effectiveness of this Amendment.

          IN WITNESS WHEREOF, Starwood Hotels & Resorts has adopted this
Amendment as of the date first above written.

                  STARWOOD HOTELS & RESORTS
 
           

  By:                

--------------------------------------------------------------------------------


      Name:   Kenneth S. Siegel

      Title:   Vice President and General Counsel

